In an action to recover damages for the wrongful death of plaintiff’s intestate and for the decedent’s conscious pain and suffering, the defendant United Rental Equipment Co., Inc. (sued as “ United Rental Corp.”) appeals from a judgment of the Supreme. Court, Kings County, entered February 21, 1962 after trial upon a jury’s verdict in favor of the plaintiff for $124,000 on the cause-.of action for wrongful death and for $11,000 on the cause of action for conscious pain and suffering. Judgment reversed on the law and on the facts, and new trial granted, with costs to abide the event, unless, within 20 days after entry of the order hereon, the plaintiff shall stipulate to reduce to $75,000 the amount of the verdict on the cause of action for wrongful death and to reduce accordingly the amount of the interest and the total amount of the recovery as set forth in the judgment; in which event the judgment, as so reduced, is affirmed, without costs. In our opinion, the award of damages for the wrongful death was grossly excessive. Ughetla, Acting- P. J,, Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.